By an order of this court dated November 21, 1972, this proceeding pursuant to section 712 of the General Municipal Law to determine whether a proposed annexation of territory by the Village of Irvington was in the overall public interest was referred to three Justices of the Supreme Court as Referees. After a hearing, said Justices rendered a report wherein they (1) concluded that the petition was defective because it did not contain an accurate description of the area sought to he annexed and (2) recommended that the petition be dismissed, without prejudice to submission of a new one containing an accurate description. We have examined the report and the hearing minutes, as well as the supporting papers, and, pursuant to subdivision 10 of section 712 of the General Municipal Law, have concluded that the recommendation is correct and should be followed. We agree that the description of the territory to be annexed is insufficient. Therefore, the petition and proceeding should be and *732hereby is dismissed, without costs. However, our dismissal is, of course, without prejudice to the commencement of a new proceeding by a new petition by the residents of the area proposed to be annexed (see General Municipal Law, § 712, subd. 12). Munder, Acting P, J., Latham, Shapiro, Christ and Benjamin, JJ., concur.